Order entered October 24, 2017




                                              In The
                                    Court of Appeals
                             Fifth District of Texas at Dallas
                                       No. 05-17-00966-CR
                                       No. 05-17-00967-CR

                               EX PARTE TIMOTHY LEE VIDAL


                          On Appeal from the 219th Judicial District Court
                                       Collin County, Texas
                      Trial Court Cause Nos. 219-82152-2017 & 219-82153-2107

                                            ORDER
        Before the Court is the State’s October 20, 2017 motion for extension of time to file brief.

We GRANT the State’s motion and ORDER the brief received October 20, 2017 filed as of the

date of this order.


                                                       /s/   ELIZABETH LANG-MIERS
                                                             JUSTICE